Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 13, 14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Pat. 6,043,971) in view of Asai et al. (U.S. App. 2006/0244892).
In regard to claim 1, Song teaches a display device (see Abstract ESD for LCD), comprising: 
a substrate (see Col. 3, Ln 50-60 substrate); 
a pixel array located on the substrate (see Fig. 3, pixel array region); 
at least one circuit bridge structure located at one edge of the pixel array (see Fig. 3, Item 9 is a gate driving IC mounting area connecting input pads to output pads); 

a second trace region located at a second side opposite to the first side of the circuit bridge structure (see Fig. 3, traces to the left of Item 9 coupled to input pads); 
Song is not relied upon to teach a display film layer located on the pixel array, wherein an orthogonal projection of the display film layer on the substrate is spaced apart from an orthogonal projection of the circuit bridge structure on the substrate.
However, Asai teaches a display film layer located on the pixel array, wherein an orthogonal projection of the display film layer on the substrate is spaced apart from an orthogonal projection of the circuit bridge structure on the substrate (see Fig. 5B gap between chip and pixel array layers).
It would have been obvious to modify the display of Song with the gap of Asai for properly mounting ICs (see Para. 48). Examiner further notes Song discloses the base product/process of IC chips in a display while Asai discloses the known technique to separate the IC and display array layers orthogonally to yield predictable results in the display of Song.
Regarding claim 2, Song in view of Asai teaches all the limitations of claim 1 above. Asai further teaches wherein the orthogonal projection of the display film layer on the substrate is partially overlapped with an orthogonal projection of the first trace region on the substrate (see Fig. 5B, Item 103 connects to IC from display array layers).
It would have been obvious to modify the display of Song with the gap of Asai for properly mounting ICs (see Para. 48). Examiner further notes Song discloses the base product/process of IC chips in a display while Asai discloses the known technique to 
Regarding claim 3, Song in view of Asai teaches all the limitations of claim 1 above. Song in combination with Asai further teaches wherein the orthogonal projection of the display film layer on the substrate is spaced apart from an orthogonal projection (see Fig. 5B Item 120 is spaced apart on both sides of Asai) of the second trace region on the substrate (see Fig. 3 of Song, second traces on the other side of the Item 9).
It would have been obvious to modify the display of Song with the gap of Asai for properly mounting ICs (see Para. 48). Examiner further notes Song discloses the base product/process of IC chips in a display while Asai discloses the known technique to separate the IC and display array layers orthogonally to yield predictable results in the display of Song.
Regarding claim 4, Song in view of Asai teaches all the limitations of claim 1 above. Asai further teaches wherein an orthogonal projection of an edge of the display film layer on the substrate is located between the pixel array and the circuit bridge structure (see Fig. 5B gap between chip and pixel array layers).
It would have been obvious to modify the display of Song with the gap of Asai for properly mounting ICs (see Para. 48). Examiner further notes Song discloses the base product/process of IC chips in a display while Asai discloses the known technique to separate the IC and display array layers orthogonally to yield predictable results in the display of Song.
Regarding claim 6, Song in view of Asai teaches all the limitations of claim 1 above. Song further teaches  wherein the circuit bridge structure is electrically 
Regarding claim 7, Song in view of Asai teaches all the limitations of claim 1 above. Song further teaches further comprising: a connection pad, wherein the second trace region is located between the connection pad and the circuit bridge structure (see Fig. 3, input pads).
Regarding claim 13, Song in view of Asai teaches all the limitations of claim 1 above. Song further teaches wherein a number of circuit bridge structure is two, the two circuit bridge structures are respectively located at adjacent two edges of the pixel array (see Fig. 3, Items 9 and 10 are at adjacent edges), and the display device further comprises: a third trace region (see Fig. 3, at least four trace regions), wherein the first trace region and the second trace region are respectively located between the two circuit bridge structures and the two edges of the pixel arrays (see Fig. 3, traces between output pads 3 and 4), and the display layer on the substrate is spaced apart from the orthogonal projections of the two circuit bridge structures on the substrate (See Fig. 3, array region is spaced from Items 9 and 10).
Song is not relied upon to teach orthogonal projection of the display film.
However, Asai teaches orthogonal projection of the display film  (see Fig. 5B gap between chip and pixel array layers).
It would have been obvious to modify the display of Song with the gap of Asai for properly mounting ICs (see Para. 48). Examiner further notes Song discloses the base product/process of IC chips in a display while Asai discloses the known technique to 
Regarding claim 14, Song in view of Asai teaches all the limitations of claim 13 above. Song further teaches the display on the substrate are respectively located between the two edges of the pixel array and the two circuit bridge structures (see Fig. 3, array region).
Song is not relied upon to teach wherein orthogonal projections of adjacent two edges of the display film layer.
However, Asai teaches wherein orthogonal projections of adjacent two edges of the display film layer (see Figs. 5A-6B).
It would have been obvious to modify the display of Song with the gap of Asai for properly mounting ICs (see Para. 48). Examiner further notes Song discloses the base product/process of IC chips in a display while Asai discloses the known technique to separate the IC and display array layers orthogonally to yield predictable results in the display of Song.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Pat. 6,043,971) in view of Asai et al. (U.S. App. 2006/0244892) in further view of Kim et al. (U.S. Pat. 6,128,051).
Regarding claim 5, Song in view of Asai teaches all the limitations of claim 1 above. Song further teaches wherein the circuit bridge structure comprises electrically connected with the first trace region and the second trace region (see Fig. 3, Item 9).

However, Kim teaches a contact hole electrically connects the traces (see Figs. 5a-5c). 
It would have been obvious to a person of ordinary skill in the art to modify the display of Song as modified by Asai to include the contact hole of Kim for protection from static electricity (See Col. 8, Ln 20-25). Examiner further notes Song and Asai discloses the base product/process of IC chips in a display while Kim discloses the known technique to use us a contact hole to prevent static to yield predictable results in the display of Song as modified by Asai.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Pat. 6,043,971) in view of Asai et al. (U.S. App. 2006/0244892) in further view of Park et al. (U.S. App. 2014/0184989).
Regarding claim 8, Song in view of Asai teaches all the limitations of claim 7 above. Song and Asai is not relied upon to teach wherein an orthogonal projection of the connection pad on the substrate is spaced apart from the orthogonal projection of the circuit bridge structure on the substrate.
As discussed above Asai teaches the concept of orthogonal projections spaced apart (See Fig. 5B).
However, Park teaches wherein an orthogonal projection of the connection pad on the substrate is spaced apart from the orthogonal projection of the circuit bridge 
It would have been obvious to a person of ordinary skill in the art to modify the display of Song as modified by Asai to include the spacing of Park for protection from static electricity (See Para. 3). Examiner further notes Song and Asai discloses the base product/process of IC chips in a display while Park discloses the known technique to use shorting bar to prevent static to yield predictable results in the display of Song as modified by Asai.
Regarding claim 9, Song in view of Asai and Park teaches all the limitations of claim 7 above. Song in combination with Asai teaches wherein an orthogonal projection of the connection pad on the substrate is spaced apart (see Song Fig. 3 pads to the left of input pads 7) from the orthogonal projection of the display film layer on the substrate (see Fig. 5B Item 120 is spaced apart on both sides of Asai).
It would have been obvious to modify the display of Song with the gap of Asai for properly mounting ICs (see Para. 48). Examiner further notes Song discloses the base product/process of IC chips in a display while Asai discloses the known technique to separate the IC and display array layers orthogonally to yield predictable results in the display of Song.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Pat. 6,043,971) in view of Asai et al. (U.S. App. 2006/0244892) in further view of Shimoda et al. (U.S. Pat. 6,774,884).
Regarding claim 15, Song in view of Asai teaches all the limitations of claim 1 above. Asai further teaches display film layer comprises material (see Fig. 5B).

However, Shimoda teaches electrophoreses material (See Abstract).
It would have been obvious to modify the display of Song with the gap of Asai with electrophoresis display type of Shimoda to maintain display contents for a long time (see Col. 1, Ln 30-45). Examiner further notes Song and Asai discloses the base product/process of IC chips in a display while Shimoda discloses the known technique to use IC chips to drive an electrophoretic display to yield predictable results in the display of Song as modified by Asai.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694